Citation Nr: 0934827	
Decision Date: 09/16/09    Archive Date: 09/23/09

DOCKET NO.  05-39 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a liver disorder.

2.  Entitlement to service connection for hair loss.

3.  Entitlement to service connection for insomnia.  


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran had active service from June 2000 to February 
2004.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
VA Regional Office (RO) in Oakland, California, which denied 
entitlement to the benefits sought.  The Veteran requested a 
Board hearing, however, he withdrew that request in May 2006.  
This matter was remanded in January 2008.  A review of the 
record shows that the RO has complied with all remand 
instructions to the extent possible.  Stegall v. West, 11 
Vet. App. 268 (1998).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran has claimed entitlement to service connection for 
a liver disorder, hair loss, and insomnia.  As noted above, 
the Veteran had active service from June 2000 to February 
2004.  A March 2005 VA examination reflects that the examiner 
diagnosed non-alcoholic fatty liver disease (NAFLD), male 
pattern hair loss, and insomnia, although no opinions as to 
the etiology of these disabilities were rendered.  In view of 
this evidence, the Board believes that a VA examination and 
opinion (based on a review of the claims file) is necessary 
to comply with 38 C.F.R. § 3.159(c)(4) (2008).  

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for 
an appropriate VA examination to 
determine the nature and etiology of any 
current liver disorder.  It is imperative 
that the claims file be made available to 
the examiner for review in connection 
with the examination.  Any medically 
indicated special tests should be 
accomplished.  After reviewing the claims 
file and examining the Veteran, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
(a 50% or higher degree of probability) 
that a liver disorder was manifested 
during the Veteran's active duty service.  
If so, any current liver disorder should 
be clearly described.  

2.  The Veteran should be scheduled for 
an appropriate VA examination to 
determine the nature and etiology of any 
current hair loss.  It is imperative that 
the claims file be made available to the 
examiner for review in connection with 
the examination.  Any medically indicated 
special tests should be accomplished.  
After reviewing the claims file and 
examining the Veteran, the examiner 
should offer an opinion as to whether it 
is at least as likely as not (a 50% or 
higher degree of probability) that hair 
loss was manifested during the Veteran's 
active duty service.  If so, any current 
hair loss should be clearly described.  

3.  The Veteran should be scheduled for 
an appropriate VA examination to 
determine the nature and etiology of any 
current insomnia.  It is imperative that 
the claims file be made available to the 
examiner for review in connection with 
the examination.  Any medically indicated 
special tests should be accomplished.  
After reviewing the claims file and 
examining the Veteran, the examiner 
should offer an opinion as to whether it 
is at least as likely as not (a 50% or 
higher degree of probability) that 
insomnia was manifested during the 
Veteran's active duty service.  If so, 
any current insomnia should be clearly 
described.  

4.  After completion of the above, the 
RO should review the expanded record, 
and undertake a merits analysis of the 
claims of service connection for a 
liver disorder, hair loss, and 
insomnia.  Unless the benefits sought 
are granted, the Veteran should be 
furnished a supplemental statement of 
the case and be afforded an opportunity 
to respond.  Thereafter, the case 
should be returned to the Board for 
appellate review. 

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




